UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. SAGETREE ACQUISITION CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-54721 N/A (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6cottsdale Rd. Scottsdale, AZ 85250 (Address of Principal Executive Offices) Phone:480-296-2041 (Registrant's Telephone Number) Common stock, par value $0.0001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: [4] Pursuant to the requirements of the Securities Exchange Act of 1934, Sagetree Acquisition Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. SAGETREE ACQUISITION CORPORATION Date: January 27, 2014 By: /s/ Thomas W. Larkin Thomas W. Larkin Chief Executive Officer
